Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given over Internet communication with attorney Andrew Harrington on 2/9/2021.

The application has been amended as follows (prior to renumbering): 

3. (1, further comprising trigger circuitry structured to generate a trigger signal when the control channel values from the analog input signals do not match stored control channel data values.

6. (1, further comprising trigger circuitry structured to suppress a trigger signal for a particular channel so long as the test and measurement instrument is receiving link training information for the particular channel.

10. (

	a second input configured to electrically couple to a second transmission line for receiving an analog signal carrying link training information sent from a second transmitter of a second device under test; and 
	a link training information extractor coupled to the first input and the second input and structured to select particular link training information from the analog signals, the particular link training information including control channel data, the information extractor including: 
	memory to store control channel data values, 
	a comparator structured to evaluate control channel values from the analog input signals against the stored control channel values, and 
	a loopback facility structured to store new control channel values as the stored control channel values from the analog input signals into the memory when channel values from the analog input signals do not match the stored control channel data values, in which the instrument is a RealTime oscilloscope having a four-channel input, in which each of the four channels is respectively coupled to four half-duplex lanes of data.




19. (Currently Amended) A method of selecting certain link training information in a test and measurement device coupled to at least one lane of a serial data link, the method comprising: 
                receiving from the at least one lane of the serial data link newly acquired control channel values; 
                
                storing control channel values received from the at least one serial data link; 
                
                comparing the newly acquired control channel values from the at least one serial data link to the previously stored control channel values; and 
                
                storing the newly acquired control channel values as the stored control channel values only when they do not match the previously stored control channel values, in which the test and measurement device is a RealTime oscilloscope coupled to four half-duplex lanes of data transmitted according to an Ethernet protocol.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M./Examiner, Art Unit 2415              

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415